                        UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                             DOCKET NO. 3:20cr107


UNITED STATES OF AMERICA                    )
                                            )
       V.                                   )               ORDER
                                            )
TYQUIS SYJUAN JENKINS                       )


       This matter is before the Court on its own Motion to administratively close the case as to

TYQUIS SYJUAN JENKINS. The defendant appears to remain a fugitive with no activity taking

place in this case in recent times.

       It is therefore, ORDERED that this case be deemed closed for administrative purposes

only, subject to re-opening upon the apprehension or appearance of the defendant.



                                                Signed: April 16, 2021




      Case 3:20-cr-00107-MOC-DCK Document 62 Filed 04/16/21 Page 1 of 1
